 Fill in this information to identify the case:

B 10 (Supplement 2) (12/11)              (post publication draft)
 Debtor 1              Glen Edward Gewirtz
                       __________________________________________________________________

 Debtor 2               Tina Marie Gewirtz
                        ________________________________________________________________
 (Spouse, if filing)

                                         Eastern
 United States Bankruptcy Court for the: ______________________             Michigan
                                                                District of __________
                                                                                                      (State)
 Case number            13-31627-DOF
                        ___________________________________________




Form 4100R
Response to Notice of Final Cure Payment                                                                                                                   10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee’s notice of final cure payment.



 Part 1:         Mortgage Information

                                  U.S. Bank Trust National Association, as Trustee of the SCIG Series III Trust                    Court claim no. (if known):
 Name of creditor:                ______________________________________                                                           3
                                                                                                                                   _________________
                                                                                                                  6 ____
                                                                                                                  ____ 2 ____
                                                                                                                          7 ____
                                                                                                                              3
 Last 4 digits of any number you use to identify the debtor’s account:

 Property address:                760 Raymond Road
                                  ________________________________________________
                                  Number     Street

                                  _______________________________________________

                                  Owosso, MI 48867
                                  ________________________________________________
                                  City                        State    ZIP Code



 Part 2:         Prepetition Default Payments

  Check one:

        Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim.
        Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition default
        on the creditor’s claim. Creditor asserts that the total prepetition amount remaining unpaid as of the date                                  $ __________
        of this response is:


 Part 3:         Postpetition Mortgage Payment

  Check one:

        Creditor states that the debtor(s) are current with all postpetition payments consistent with § 1322(b)(5) of
        the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

        The next postpetition payment from the debtor(s) is due on:                                       1____/_____/______
                                                                                                                 1 2019
                                                                                                          MM / DD   / YYYY

        Creditor states that the debtor(s) are not current on all postpetition payments consistent with § 1322(b)(5)
        of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.
        Creditor asserts that the total amount remaining unpaid as of the date of this response is:
        a. Total postpetition ongoing payments due:                                                                                            (a)   $ __________
        b. Total fees, charges, expenses, escrow, and costs outstanding:                                                                   +   (b)   $ __________
        c. Total. Add lines a and b.                                                                                                           (c)   $ __________
        Creditor asserts that the debtor(s) are contractually
        obligated for the postpetition payment(s) that first became                                       ____/_____/______
        due on:                                                                                           MM / DD / YYYY


Form 4100R                                                              Response to Notice of Final Cure Payment                                          page 1
           13-31627-dof                   Doc 125                 Filed 12/20/18                      Entered 12/20/18 13:12:49          Page 1 of 4
Debtor 1        Glen Edward Gewirtz
                _______________________________________________________                                              13-31627-DOF
                                                                                              Case number (if known) _____________________________________
                First Name      Middle Name               Last Name




 Part 4:       Itemized Payment History


  If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the
  debtor(s) are not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs,
  the creditor must attach an itemized payment history disclosing the following amounts from the date of the
  bankruptcy filing through the date of this response:
         all payments received;
         all fees, costs, escrow, and expenses assessed to the mortgage; and
         all amounts the creditor contends remain unpaid.




 Part 5:       Sign Here


  The person completing this response must sign it. The response must be filed as a supplement to the creditor’s
  proof of claim.

  Check the appropriate box::

         I am the creditor.
         I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this response is true and correct
 to the best of my knowledge, information, and reasonable belief.
 Sign and print your name and your title, if any, and state your address and telephone number if different
 from the notice address listed on the proof of claim to which this response applies.




               û /s/ Michelle Ghidotti
                   __________________________________________________
                   Signature
                                                                                              Date    12 20 2018
                                                                                                      ____/_____/________




 Print             Michelle Ghidotti
                   _________________________________________________________                  Title   Authorized Agent for Creditor
                                                                                                      ___________________________________
                   First Name                      Middle Name         Last Name




 Company           The Law Offices of Michelle Ghidotti
                   _________________________________________________________



 If different from the notice address listed on the proof of claim to which this response applies:



 Address           1920 Old Tustin Ave.
                   _________________________________________________________
                   Number                 Street


                   Santa Ana, CA 92705
                   ___________________________________________________
                   City                                                State       ZIP Code




 Contact phone      949 _____–
                   (______) 427 _________
                                2010                                                                mghidotti@mghidotti.com
                                                                                              Email ________________________




Form 4100R                                                        Response to Notice of Final Cure Payment                                       page 2
           13-31627-dof               Doc 125               Filed 12/20/18           Entered 12/20/18 13:12:49                 Page 2 of 4
1    Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     Kristin A. Zilberstein (SBN 47798)
2    LAW OFFICES OF MICHELLE GHIDOTTI
3    1920 Old Tustin Ave.
     Santa Ana, CA 92705
4    Ph: (949) 427-2010
     Fax: (949) 427-2732
5    mghidotti@ghidottilaw.com
6
     Authorized Agent for Creditor
7    U.S. Bank Trust National Association,
     as Trustee of the SCIG Series III Trust
8
9                             UNITED STATES BANKRUPTCY COURT

10                        EASTERN DISTRICT OF MICHIGAN – FLINT DIVISION

11
12
     In Re:                                               )   CASE NO.: 13-31627-dof
13                                                        )
     GLEN EWARD GEWIRTZ and TINA                          )   CHAPTER 13
14
     MAIRE GEWIRTZ,                                       )
15                                                        )   CERTIFICATE OF SERVICE
              Debtors.                                    )
16                                                        )
                                                          )
17
                                                          )
18
19                                    CERTIFICATE OF SERVICE
20
21            I am employed in the County of Orange, State of California. I am over the age of

22   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
23   Santa Ana, CA 92705.
24
              I am readily familiar with the business’s practice for collection and processing of
25
     correspondence for mailing with the United States Postal Service; such correspondence would
26
27   be deposited with the United States Postal Service the same day of deposit in the ordinary

28   course of business.



                                                      1
     13-31627-dof        Doc 125   Filed 12/20/18 Entered
                                       CERTIFICATE        12/20/18 13:12:49
                                                   OF SERVICE                          Page 3 of 4
1    On December 20, 2018 I served the following documents described as:
2                  RESPONSE TO NOTICE OF FINAL CURE PAYMENT
3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
4
     envelope addressed as follows:
5
6    (Via United States Mail)
     Debtor                                              Debtors’ Counsel
7    Glen Edward Gewirtz                                 Robert W. Dietrich
     760 Raymond Rd.                                     Dietrich Law Firm
8
     Owosso, MI 48867-1546                               3815 W. Saint Joseph St., Suite A200
9                                                        Lansing, MI 48917
     Joint Debtor
10   Tina Marie Gewirtz                                  Trustee
     760 Raymond Rd.                                     Carl Bekofske
11
     Owosso, MI 48867-1546                               400 N. Saginaw Street
12                                                       Suite 331
                                                         Flint, MI 48502
13
14
     _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
15   the United States Postal Service by placing them for collection and mailing on that date
     following ordinary business practices.
16
17   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
     Eastern District of California
18
19   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
20
            Executed on December 20, 2018 at Santa Ana, California
21
22   /s / Steven P. Swartzell
     Steven P. Swartzell
23
24
25
26
27
28



                                                     2
     13-31627-dof     Doc 125     Filed 12/20/18 Entered
                                      CERTIFICATE        12/20/18 13:12:49
                                                  OF SERVICE                                Page 4 of 4
